Citation Nr: 1144231	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  11-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision where the RO continued a denial of service connection for hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus.  

2.  The Veteran perfected a timely appeal of the May 2005 rating decision.  

3.  The Veteran withdrew his appeal of the May 2005 rating decision in a September 2007 written statement.  

4.  The evidence associated with the claims file since the May 2005 rating decision includes evidence that is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, denying service connection for hearing loss and tinnitus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of service connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1105 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).   

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  VCAA requires that a notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA satisfied the notice requirements of the VCAA by means of an April 2010 pre-rating letter.  This letter informed the Veteran of the types of evidence not of record needed to substantiate the claims and also informed him of the division of responsibility between the Veteran and VA for obtaining the required evidence.  In addition, the April 2010 letter informed the Veteran how disability ratings and effective dates are assigned, as required by Dingess.  Specific to a claim to reopen a previously denied claim for service connection, the VCAA requires that VA provide a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The April 2010 letter was consistent with the requirements in Kent.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  

II.  Analysis

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in April 2010; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2005 rating decision, the RO denied service connection for hearing loss and tinnitus.  The evidence of record at that time consisted of the Veteran's service treatment records, a lay statement from the Veteran, VA treatment records, a June 2005 private statement, and the report of a May 2005 VA examination.  The evidence showed that the Veteran had been exposed to acoustic trauma and had diagnosed hearing loss and tinnitus.  However, the RO found that the evidence did not demonstrate a link between the in-service noise exposure and the diagnosed hearing loss and tinnitus.  

The Board notes that a June 2005 written statement from the Veteran's private doctor is considered as part of the record evidence at the time of the May 2005 rating decision.  While the private record was submitted after the May 2005 rating decision (it was submitted with the Veteran's June 2005 notice of disagreement as part of the prosecution of the Veteran's appeal) that evidence was then considered by the RO when it readjudicated the Veteran's claim in a November 2005 statement of the case.  See 38 C.F.R. § 19.29 (Statements of the Case contain a summary of the evidence in the case relating to the issues with which the appellant or representative has expressed disagreement and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed).  

The Board notes that there can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision has been rendered in the matter, or the appeal has been withdrawn by the claimant.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993).  Here, the Veteran withdrew his claim in a September 2007 written statement and therefore the subsequent adjudication of the Veteran's claim in the November 2005 statement of the case, which considered the June 2005 private statement, was part and parcel to the May 2005 rating decision which the Veteran was appealing.  Therefore, that piece of evidence cannot be considered new and material for the purposes of deciding whether the Veteran has submitted new and material evidence sufficient to reopen his claim because that evidence was already considered by the RO as part of the original claim that was ultimately a final claim by virtue of the Veteran withdrawing his appeal in September 2007.  

The Board must decide whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for hearing loss and tinnitus.  While there is some evidence the Veteran has submitted that is new, it must also be considered material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In the current matter, the Board finds the newly submitted evidence by the Veteran is cumulative and redundant and does not provide anything material regarding a positive association between the Veteran's hearing loss and tinnitus and his active duty service.

The evidence added to the record since the May 2005 rating decision consists of additional VA treatment records and results from September 2007, and June 2010 VA audiological examinations.   

A September 2007 VA examination report shows that it was the examiner's opinion that the Veteran's hearing loss was not at least as likely as not related to military noise exposure.  With regards to tinnitus, it is not at least as likely as not that the Veteran's tinnitus is related to military service.  

A June 2010 VA examination report shows that the examiner found it not as least as likely as not that the Veteran's hearing loss is a result of military noise exposure.  

VA treatment records showed continued complaints and treatment of hearing loss and tinnitus.  

Accordingly, the newly submitted records and contentions do not provide any new competent evidence that would indicate that the Veteran's hearing loss and tinnitus was incurred or aggravated during his period of active duty service.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final May 2005 decision.  Since there is no new competent non-redundant evidence that links the Veteran's hearing loss and tinnitus to his active duty military service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim. 

Consequently, the Board finds that new and material evidence has not been received since the May 2005 final RO decision and reopening the claim for service connection for hearing loss and tinnitus is not warranted. 

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for hearing loss is denied. 

New and material evidence not having been received, the appeal to reopen a claim for service connection for tinnitus is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


